On Application for Rehearing.
PER CURIAM.
The application of the defendant S. Gumbel & Co,, Limited, for a re*811hearing was denied on the 29th of November, 1920, without disposing of the application of John M. Parker & Co. for a rehearing and for a correction of certain alleged errors or omissions in the decree rendered herein.
In so far as plaintiff’s application for rehearing pertains to the 50 bales of cotton for which S. Gumbel & Co., Limited, held warehouse receipts, a rehearing is denied. In all other respects, the rehearing applied for by plaintiff is granted.